DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yeturu (US Patent No: 10,322,801 B1, hereinafter Yeturu) in view of Cricri et al. (US Pub No: 2018/0197015 A1, hereinafter Cricri).
Regarding Claim 1:
	Yeturu discloses:
A surveillance system, comprising.  Column 20, line 62 to column 21, line 33 describes a field 810 that can specify objects of interest to survey, in which surveillance data is gathered.  Column 3, lines 35 – 41 describe that the 
an unmanned flying object information management part configured to store information.  Column 9, lines 15 - 28 describes that the surveillance data relating to the same surveillance location is gathered and stored to build a database of registered surveillance data.
on each of a plurality of unmanned flying objects.  Column 19, lines 33 - 49 describe a UAV 104 that may coordinate with other UAVs to maximize the number of surveillance actions that may be performed by a fleet of UAVs.
including a predetermined flying pattern of each of the unmanned flying objects.  Column 2, lines 48 – 63 describes a flight path 108 for the UAV to deliver a package 106 to a destination in the environment 100.  Column 19, lines 33 - 49 describe a UAV 104 that may coordinate with other UAVs to maximize the number of surveillance actions that may be performed by a fleet of UAVs.  Each of these UAVs can have a flight path as well.
each of the unmanned flying objects including a surveillance apparatus and being configured to move in the predetermined flying pattern.  Column 2, lines 48 – 63 describes a flight path 108 for the UAV to deliver a package 106 to a destination in the environment 100.  Column 2, line 64 to column 3, line 13 describes a situation of the UAV returning along a flight path 112 to return to return to the origination location 102 after the package 106 has been delivered.  This indicates the package was confirmed as being delivered.  Column 19, lines 33 - 49 describe a UAV 104 that may coordinate with other UAVs to maximize the number of 
an unmanned flying object selection part configured to select at least one of the unmanned flying objects to which surveillance of a surveillance target is requested.  Column 20, line 62 to column 21, line 33 describes a field 810 that can specify objects of interest to survey, in which surveillance data is gathered.  The field 810 allows for a selection of an object of interest.
and a surveillance instruction part configured to instruct the selected unmanned flying object(s) to surveil the surveillance target by transmitting identification information of the surveillance target to the selected unmanned flying object(s).  Column 8, lines 4 – 23 describes that surveillance data can be transmitted to multiple recipients, such as the central controller 202, another UAV, a user device, or a service provider.  Column 16, lines 14 – 29 describes that the UAV can provide an identification of objects by the received sensor data 616.  Column 3, lines 42 - 61 describe that identification information is based off of the authorized section 124, the unauthorized section 126 and geo-clipped sections that are not subject to surveillance.
Yeturu does not disclose predetermined switching condition based on information received from each of the unmanned flying objects.
Cricri teaches:
based on a predetermined switching condition and information received from each of the unmanned flying objects.  Paragraph [0151] and figures 8A, 8B, and 8C describes handover from one craft to another for monitoring a computer-implemented virtual boundary.  Paragraph [0157] describes a predetermined switching condition, where the battery used by the first craft discharges below a threshold level, and causes the 1st craft to perform handover 300 to a 2nd craft.  This meets the claim because one UAV can track an object and then a second UAV can takeover and begin tracking the same object.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yeturu to incorporate the teachings of Cricri to show a predetermined switching condition based on information received from each of the unmanned flying objects.  One would have been motivated to do so because that way each UAV can monitor a particular section of the region.  If the object being surveyed moves outside of the UAV boundary, the surveillance operation will switch to the next UAV.  This increases efficiency in terms of battery usage of a UAV and areas that are monitored for the group of UAVs.
Claims 7 and 10 are substantially similar to claim 1 and are rejected on the same grounds.

Regarding Claim 5:
	Yeteru discloses:
The surveillance system according to claim 1, wherein when the unmanned flying object selection part receives a request to finish the surveillance by the one of unmanned flying objects, the unmanned flying object selection part finishes the instruction of the surveillance by the one of the flying objects.  Column 17, line 49 to column 18, line 9 describes a surveillance interrupt scenario.  In this case the UAV resources and surveillance priority level is evaluated.  For example, if the UAV is on route to deliver a package, the priority level will indicate whether the surveillance action should be performed before or after the delivery of the package.  This is equivalent to the claim because based on this instruction, the UAV must either first finish its surveillance job or go deliver a package.
Column 2, line 64 to column 3, line 13 describes a situation of the UAV returning along a flight path 112 to return to return to the origination location 102 after the package 106 has been delivered.  This indicates the package was confirmed as being delivered.	
and selects again different one of the flying objects to which the surveillance is to be instructed.  Column 20, line 62 to column 21, line 33 describes a field 810 that can specify objects of interest to survey, in which surveillance data is gathered.  The field 810 allows for a selection of an object of interest.
Claim 14 is substantially similar to claim 5 and is rejected on similar grounds.

Claims 2, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeturu in view of Cricri and further in view of Rangarajan (US Pub No: 2017/0269611 A1, hereinafter Rangarajan).
Regarding Claim 2:
	Yeturu discloses:
and the unmanned flying object selection part selects again at least one of the unmanned flying objects to which the surveillance of the surveillance target is requested.  Column 20, line 62 to column 21, line 33 describes a field 810 that can specify objects of interest to survey, in which surveillance data is gathered.  The field 810 allows for a selection of an object of interest.
Yeturu does not teach a surveillance system where the unmanned flying objects transmit respective positions of the own unmanned flying object and the surveillance target.
Rangarajan teaches:
The surveillance system according to claim 1, wherein the unmanned flying object(s) transmits respective positions of an own unmanned flying object and the surveillance target.  Paragraph [0032] describes a mission control module 2 that monitors the position of the object relative to the intended flight path of the UAV.
based on the position of the surveillance target and a distance between the surveillance target and the unmanned flying object(s).  Paragraph [0032] describes a mission control module that monitors the distance from the UAV to the object.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yeturu and Cricri to incorporate the teachings of Rangarajan to show a surveillance system where the unmanned flying objects transmit respective positions of the own unmanned flying object and the surveillance target.  One would have been motivated to do so because it is important to monitor whether the distance between the object and the UAV is too far, and if so, whether another UAV should perform the surveillance.
Claims 8 and 11 are substantially similar to claim 2 and are rejected on the same grounds.

s 3, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yeturu in view of Cricri and further in view of Shu et al. (CN101236431 A, hereinafter Shu).
Regarding Claim 3:
	Yeturu discloses
and selects again a different one of the flying objects for which the surveillance is instructed.  Column 20, line 62 to column 21, line 33 describes a field 810 that can specify objects of interest to survey, in which surveillance data is gathered.  The field 810 allows for a selection of an object of interest.
The surveillance system according to claim 1, wherein the unmanned flying object selection part finishes the instruction of the surveillance by the one of the flying objects.   Column 2, line 64 to column 3, line 13 describes a situation of the UAV returning along a flight path 112 to return to return to the origination location 102 after the package 106 has been delivered.  This indicates the package was confirmed as being delivered.  This is equivalent to the unmanned flying object finishing its surveillance of the package.
Yeturu does not teach a period of the surveillance target by the flying object(s) exceed a predetermined period.
Shu teaches:
when a period of the surveillance of the surveillance target by the one of the flying objects exceeds a predetermined period.  Paragraph [0041] describes four link state transitions that attempt to determine the communication state between the remote control link and the vehicle.  For example, if the remote control data frame is not received within the time T1, the link state is change from “link 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yeturu and Cricri to incorporate the teachings of Shu to show a period of the surveillance target by the flying object(s) exceed a predetermined period.  One would have been motivated to do so because if an unmanned flying object has a monitored an object for too long, it can lead to the flight being inefficient and the battery of the vehicle draining.
Claims 9 and 12 are substantially similar to claim 3 and are rejected on similar grounds.
	
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yeturu in view of Cricri and Tao and further in view of Jalali (US Pub No: 2015/0280812 A1, hereinafter Jalali).
Regarding Claim 4:
	Yeturu teaches:
for each time of unmanned flying object selection.  Column 20, line 62 to column 21, line 33 describes a field 810 that can specify objects of interest to survey, in which surveillance data is gathered.  The field 810 allows for a selection of an object of interest.
Yeturu does not a predetermined period being randomly determined.
Jalali teaches:
The surveillance system according to claim 3, wherein the predetermined period is randomly determined.  Paragraph [0033] describes monitoring a channel to determine whether it is idle.  Once the channel is found to be idle, the device will wait a random time period, referred to as a backoff time.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yeturu and Cricri to incorporate the teachings of Jalali to show a predetermined period being randomly determined.  One would have been motivated to do so this helps minimize the probability of collisions if multiple UAVs are located in the same area ([0033]).
Claim 13 is substantially similar to claim 4 and is rejected on the same grounds.


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yeturu in view of Cricri and further in view of Miralles (CN 102362141 A, hereinafter Miralles).
Regarding Claim 6:
	Yeturu discloses:
the unmanned flying object selection part requests a different one or more of the unmanned flying objects to search the surveillance target.  Column 20, line 62 to column 21, line 33 describes a field 810 that can specify objects of interest to survey, in which surveillance data is gathered.  The field 810 allows for a selection of an object of interest.
Yeturu does not disclose a search loss notification from one of the unmanned flying objects.

The surveillance system according to claim 1, wherein when the unmanned flying object selection part receives a search loss notification from one of the unmanned flying objects.  Paragraph [0047] describes a situation where the operator and the UAV lose communication because of a loss of a sight due to a tree or other obstacle.  This loss of sight can be combined with the object selection described by Yeturu to show a UAV losing sight of an unmanned flying object.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yeturu and Cricri to incorporate the teachings of Miralles to show a search loss notification from one of the unmanned flying objects.  One would have been motivated to do so because it is important for the unmanned flying object to notify the controller if it loses sight of the surveillance object, so that an external operator can help find the object and alert the UAV.
Claim 15 is substantially similar to claim 6 and is rejected on similar grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent art includes Guyue et al. (WO 2016065625 A1).
Guyue: A system and method for recognizing and locating a target object and guiding the UAV to that location.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665